Wright, J.
equity: can-deed. The only point made is that the decree is not warranted by the evidence. Our opinion after reading the record is, that plaintiff never intended to part with the absolute control of his farm; that he designed his daughter should have it, and that it should be secured to her, but not absolutely during his life. He is shown to be a foreigner, ignorant of our language and of the difference between a will and a deed. Because he had confidence in his children, and believed that this instrument would not operate to divest him of all title, we believe he voluntarily delivered it, all the while intending, expecting and believing that they would give and secure to him a support and maintenance during his life. The defendants too, in good faith intended this, and it was in fact a part of the contract and agreement upon which they obtained the title.
As not unfrequently occurs, the father has not at all times been as agreeable, quiet and amiable as they anticipated, and as he ■ probably was in his younger days. They imagine that he is abusive; he has become burdensome beyond what they expected, while he does not find his new home as pleasant as he had hoped; the result being, that he denies any right in them to the land, while- they claim it as theirs absolutely, without any charge or incumbrance. We have no doubt, that it was a part of the inducement to their leaving their home and coming to Iowa, that they should have the land. But the father was to have a home and support.
The bill charges, that defendants are attempting to sell the land, that they have no other property, and that there is danger of plaintiff becoming a pauper. The decree is quite informal, finding generally for the plaintiff, in accordance with the prayer of his petition.
*291We think the better course is to remand the cause, that a decree may be entered setting aside the deed, or, at the defendants’ election, permitting it to stand, making the support and maintenance of plaintiff, having regard to his reasonable wants and consistent with his health and condition, a charge on the land.
The court below will see that the decree is so framed as to adequately and fully secure and protect the rights of the parties.
Affirmed.